Citation Nr: 0007472	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
as secondary to service-connected chronic uveitis with 
complicated cataract and history of retinitis of the right 
eye.

2.  Entitlement to service connection for headaches as 
secondary to service-connected chronic uveitis with 
complicated cataract and history of retinitis of the right 
eye.

3.  Entitlement to an increased evaluation for residuals of 
chronic uveitis with complicated cataract and history of 
retinitis of the right eye, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran relocated to 
Florida in 1997. The RO in St. Petersburg, Florida, has 
jurisdiction of the veteran's claims.

In March 1997, the Board remanded the case to the RO for 
additional development and adjudicative actions.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
eye disorder as secondary to service-connected chronic 
uveitis with complicated cataract and history of retinitis of 
the right eye is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  Medical evidence shows that the veteran's headaches are 
not causally related to the service-connected chronic uveitis 
with complicated cataract and history of retinitis of the 
right eye.

3.  The veteran's service-connected residuals of chronic 
uveitis with complicated cataract and history of retinitis of 
the right eye are manifested by no light perception in his 
right eye; his left eye is normal.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
eye disorder as secondary to service-connected chronic 
uveitis with complicated cataract and history of retinitis of 
the right eye is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's headache disorder is not proximately due to 
or the result of service-connected chronic uveitis with 
complicated cataract and history of retinitis of the right 
eye disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).

3.  The criteria for a disability evaluation in excess of 30 
percent for residuals of chronic uveitis with complicated 
cataract and history of retinitis of the right eye have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.84a, Diagnostic Codes 6000, 6029, 6028 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran had no 
problems with his eyes upon entry in the service.  His 
eyesight was 20/20 in the right eye and 20/20 in the left 
eye.  Service medical records at entry also reveal that the 
veteran never had frequent or severe headaches.

In December 1973 the veteran underwent an eye examination at 
the United States Army Hospital Ophthalmology Clinic.  Vision 
for his right eye was 20/100 and his left eye was 20/20.

Ophthalmology clinical records in February 1974 reported the 
veteran's vision as 20/200 for the right eye and 20/20 for 
the left eye.  It was noted that there was chorioretinitis of 
the right eye with presumed toxoplasmosis.  In an undated 
medical report subsequent to February 1974, the veteran was 
diagnosed with granulomatous uveitis with presumed 
toxoplasmosis.

Ophthalmology clinical treatment records for March 14, 1974 
reported the veteran's vision as 20/300 for the right eye and 
20/25 for the left eye.  The March 26, 1974 clinical report 
showed the veteran's vision as 20/200 for the right eye with 
no improvement, and 20/20 for the left eye.

On a clinical treatment record dated in September 1974, it 
was noted that the veteran complained of headaches for 9 
months prior.  It was also noted that he had a history of eye 
trouble.

In April 1975 the veteran complained of blurring of his right 
eye.  He stated that his eye was getting worse.  He also 
stated that he had photophobia, burning and some haziness of 
vision.  

At his separation examination in May 1975, the veteran noted 
that he had frequent or severe headache and eye trouble.  The 
examiner noted that the veteran had a questionable history of 
uveitis.  He also indicated headaches as secondary to the 
veteran's questionable history of uveitis.  

In January 1977 the veteran filed a claim for service 
connection for loss of sight in his right eye.  In April 1977 
he underwent a VA eye examination.  VA physician noted that 
the veteran had blurred vision developed in the right eye in 
1973.  The physician further noted that there was no surgery 
performed, and blindness soon developed.  

In addition, the examiner noted that there was no trouble 
with the left eye.  The diagnosis was chronic uveitis with 
complicated cataract and history of retinitis of the right 
eye.  Examination of the head revealed normal findings. 

In September 1976, the veteran received treatment for his 
right eye at VA Medical Center (MC).  He was diagnosed with 
severe uveitis of the right eye.

In May 1977 the veteran was service-connected for chronic 
uveitis with complicated cataract and history of retinitis of 
the right eye; a 30 percent evaluation was assigned with 
entitlement to special monthly compensation on account of 
loss of use of one eye having only light perception.

On a VAMC medical record, dated in August 1983, the veteran 
complained of blurred vision in his left eye.  It was noted 
that his blood pressure was slightly elevated.  Examination 
revealed a benign left eye, and post synechia of the right 
eye.  The diagnoses were sensory exotropia of the right eye 
and no light perception of the right eye secondary to chronic 
uveitis.

In a letter dated in November 1985, the RO denied the 
veteran's claim of September 1985, for an increased 
evaluation for his service-connected right eye disability. 

Progress notes in November 1991 reveal that the veteran 
complained of frontal headaches.  In a July 1992 medical 
report, the diagnoses were right eye uveitis presumed, no 
light perception, right eye stable and no signs of uveitis of 
the left eye.  He was referred to the neurology clinic for 
headaches and to rule out migraines.  

In July 1992, the veteran was hospitalized for 27 days.  He 
was diagnosed, inter alia, with substance abuse and 
dependence mixed, cocaine and alcohol, right eye blindness 
and chronic headaches.  

It was noted that the veteran's headaches were thought to be 
a combination of tension and classic migraine headaches 
induced by cocaine use.  He was started on a course of Elavil 
and Motrin and his headaches improved a great deal by the 
time of his discharge from the hospital.

In August 1992 the veteran was seen in the neurology clinic.  
It was noted that he was advised about cocaine and alcohol in 
relation to his headaches.

In December 1992 the veteran filed a claim for an increased 
evaluation for his service-connected right eye disability.  
He also claimed entitlement to service connection for a left 
eye disorder and headaches as secondary to his service-
connected right eye disability.

An undated medical progress note reveals that the veteran was 
seen at VAMC because of intermittent blurred vision in his 
left eye for two months prior.  On examination, his left eye 
showed no external problems and the pupil was reactive.

In August 1993 the RO denied the veteran's claim for an 
increased evaluation for his service-connected right eye 
disability.  Also denied were his claims for service 
connection for blurred vision in the left eye and headaches 
as secondary to his service-connected right eye disability.  

In his June 1994 notice of disagreement the veteran asserted 
that he was told by the Cape Fear Eye Clinic that he suffers 
from optical migraines which cause him to have blurred vision 
and headaches.

In August 1994, November 1994, and February 1995, the veteran 
was diagnosed with a history of ocular migraines, no light 
perception of the right eye, questionable uveitis and 
exotropia.

In January 1995 the veteran was diagnosed with sensory 
exotropia of the right eye and underwent a right lateral 
rectus recession and a right medial rectus resection 
operation for improved alignment of his eyes.

The veteran filed an appeal to the Board in July 1995.  He 
contended that his doctor told him that the blurred vision in 
his left eye is caused by muscle spasm.  He further contended 
that his headaches start when his right eye begins to hurt or 
becomes sore.  He stated that he did not have any problems 
with his right eye until his left eye started troubling him.

VAMC medical records of March 1997 provide a diagnosis of 
mild, acute conjunctivitis of the right eye.

In March 1997 the Board remanded the issues of service 
connection for a left eye disorder and headaches, as 
secondary to service-connected chronic uveitis with 
complicated cataract and history of retinitis of the right 
eye and entitlement to an increased evaluation for a right 
eye disability, for further development.

Upon examination in April 1997 the veteran's right eye showed 
conjunctivitis and mildly inflamed mucous membrane of the 
upper eyelid.  The left eye upper lid was slightly swollen.  
He was diagnosed with bilateral conjunctivitis.

In March 1998 the veteran underwent VA compensation 
examination for his eyes.  On examination the vision in the 
right eye had no light perception, vision in the left eye was 
20/25 without correction.  Near acuity in the left eye was J1 
print with +1 added.  The field in the left eye was full to 
confrontation.  Refraction on the left eye was -0.25, which 
yields 20/20 vision.  Motility was a full range in motion.  
The left pupil was 4 millimeters and reacted 4+ directly but 
did not react consensually.  The left macula, optic nerve, 
vessels and periphery were within normal limits.  The 
diagnosis for the left eye was normal eye exam.

On the pupil examination of the right eye, the pupil was 1 
millimeter and non-reactive, There was a definite strong 
afferent pupillary defect in the right eye.  The right eye 
was aphakic.  On the funduscopic examination of the right 
eye, the pupil did not dilate and there was no view of the 
fundus in the right eye.  

It was noted that the veteran has been using Hyocine and 
Predforte as needed in the right eye for discomfort and pain.  
The diagnosis for the right eye was blind aphakic of 
undetermined ideology.

VA neurological disorders examination in March 1998 revealed 
that there was opacification of the right eye with atrophy.  
There was markedly diminished visual acuity in the right eye.  
His visual acuity of the left eye was intact.  There was no 
visual field defect in the left eye.  The cranial nerves 
revealed no facial or sensory loss.  The diagnosis was 
chronic vascular tension headaches most likely a form of 
migraine.  It was noted that the headaches were not related 
to the veteran's local eye problem, but, it was further noted 
that they might be precipitated by pain in the eye leading to 
a migraine.  In addition, it was noted that the headaches are 
not related to the previous cocaine use.  The veteran 
reported that he had four years without cocaine addiction.

On VA neurology compensation evaluation in May 1999 the 
veteran reported that for the past four years he has had 
headaches characterized by right temporal boring pain 
occasionally involving the left, which almost are invariably 
accompanied by visual blurring and flashing lights and his 
visual acuity is markedly reduced.  He further reported that 
he takes 800 milligrams of Motrin with uncertain relief and 
he has had brain scans, which have been negative.  The 
diagnoses were ocular migraine syndrome, normal examination, 
and good visual acuity, corrected by lenses with episodes of 
ocular migraine for which he has not received adequate 
treatment.

On VA compensation examination of the eyes in May 1999 the 
veteran's vision was no light perception in the right eye and 
20/20 in the left.  His pupils were reactive in the left eye.  
There was no reaction in the right and there was a 
significant reverse afferent pupillary defect.  The diagnosis 
was long-standing blindness in the right eye, apparently 
secondary to a previous episode of severe uveitis and 
retinitis of unclear etiology.  It was noted that currently 
there is no active inflammation in either eye.  It was 
further noted that the veteran has a history of what sounds 
like typical migrainous aura preceding his headaches.
In a July 1999 letter, the chief physician of ophthalmology, 
wrote that there was no connection between the migraine 
headaches and the veteran's longstanding loss of vision in 
his right eye.  The physician stated that the veteran's left 
eye is normal with 20/20 vision and there is no evidence of 
pathology in the left eye.


Criteria

Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In addition, in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak, supra at 611, a claim based only on the veteran's lay 
opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).

Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for disability, which 
is proximately due to a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999); Harder v. Brown 5 Vet. App. 183, 
187 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected. 38 C.F.R. § 3.310(a) (1999).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).


Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).



The VA Schedule for Rating Disabilities provides that 
uveitis, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum 10 percent rating is provided during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6000 
(1999).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6028, postoperative 
cataracts are rated based on impairment of vision and 
aphakia.  The impairment of vision regulations are discussed 
below.  

The Diagnostic Code governing aphakia, Diagnostic Code 6029, 
provides for a 30 percent rating.  The note attached to this 
provision states that the 30 percent rating is the minimum 
rating prescribed for aphakia and is not to be combined with 
any other rating for impaired vision.  

When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  The corrected vision of one or both 
aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 
6029 (1999).



38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 all address 
impairment of central visual acuity.  

Under these provisions, a rating greater than 30 percent is 
only available when there is anatomical loss of both eyes 
(100 percent, Diagnostic Code 6061); blindness in both eyes 
having only light perception, (100 percent, Diagnostic Code 
6062); anatomical loss of one eye with 20/40 or greater 
vision in the other eye (40 to 100 percent, Diagnostic Codes 
6063 to 6066); blindness in one eye, having only light 
perception with 20/50 or greater vision in the other eye (40 
to 100 percent, Diagnostic Codes 6067 to 6070); vision in one 
eye of 5/200 with 20/50 or greater vision in the other eye 
(40 to 100 percent, Diagnostic Codes 6071 to 6074); vision in 
one eye of 10/200 with 20/50 or greater vision in the other 
eye (40 to 100 percent, Diagnostic Codes 6075 to 6077); 
vision in one eye of 15/200 with 20/70 or greater vision in 
the other eye (40 to 100 percent, Diagnostic Codes 6075 to 
6077); vision in one eye of 10/200 with 20/70 or greater 
vision in the other eye (40 to 100 percent, Diagnostic Codes 
6075 to 6077); vision in one eye of 20/200 with 20/70 or 
greater vision in the other eye (40 to 100 percent, 
Diagnostic Codes 6075 to 6077); and vision in one eye of 
20/100 with 20/100 in the other eye (50 percent; Diagnostic 
Code 6078). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  





The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Compensation is payable for blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  See 38 C.F.R. § 3.383(a)(1) (1999).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).






Analysis

Entitlement to Service Connection for a Left Eye Disorder as
Secondary to a Service-connected Right Eye Disability

A claim for secondary service connection, like all claims, 
must be well grounded. Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  As noted above, in order to present a well grounded 
claim, the veteran must submit evidence of a (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  

In the case of a claim based upon secondary service 
connection, the veteran must submit medical evidence of a 
nexus between the service-connected disability and the 
current disability.  Because the veteran has failed to meet 
this criteria, the Board finds that his claim of entitlement 
to service connection for a left eye disorder as secondary to 
his service-connected chronic uveitis with complicated 
cataract and history of retinitis of the right eye is not 
well grounded.

The veteran contends that his alleged left eye disorder is 
due to his service-right eye disability.  He has presented no 
competent medical evidence of a direct causal relationship 
between his claimed left eye disorder and his service-
connected right eye disability.  Generally, when a veteran 
contends that his service-connected disability has caused a 
new disability, he must submit competent medical evidence of 
a causal relationship directly between the two disabilities.  
Jones v. Brown, 7 Vet. App. 134 (1994).





Moreover, the veteran's contention that there is such a 
relationship is insufficient to make his claim plausible.  
Where a question is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Furthermore, the veteran has failed to submit competent 
medical evidence of a current disability.  The competent 
medical evidence in the file consistently shows the veteran's 
left eye as normal.  This was shown in the March 1998 and May 
1999 VA examinations.  

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Since competent medical evidence does not establish that the 
veteran has a current left eye disability, his claim must be 
denied as not well grounded.  See Caluza, supra.

As the veteran's claim for service connection for a left eye 
disorder as secondary to service-connected chronic uveitis 
with complicated cataract and history of retinitis of the 
right eye is not well grounded, the doctrine of reasonable 
doubt does not apply in his case.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  



The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


Entitlement to Service Connection for Headaches as 
Secondary to the Service-connected Right Eye Disability

The veteran has contended that his headaches are secondary to 
his service-connected chronic uveitis with complicated 
cataract and history of retinitis of the right eye 
disability.  Service medical records show that in September 
1974, the veteran complained of headaches.  On his report of 
medical history at discharge, he indicated that he had 
frequent or severe headaches.  The medical examiner, on that 
report, noted that the veteran's headaches were secondary to 
a history of uveitis.  

In order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  Jones, supra at 137.  
Since the in-service examiner established a direct 
relationship between the veteran's headaches and his service-
connected right eye disability, the Board finds that the 
veteran's claim for headaches secondary to chronic uveitis 
with complicated cataract and history of retinitis of the 
right eye is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), that is, his claim is plausible.


Under § 5107(a), the Secretary has duty to assist a claimant 
who has established a well-grounded claim.  In this instance, 
the Board finds that there does not appear to be other 
obtainable evidence not already of record, which would be 
pertinent to this claim.  Thus, all relevant facts have been 
properly and sufficiently developed.  Accordingly, no 
additional assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303 (b); see also Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  In addition, in order to 
establish secondary service connection, it is necessary that 
there be medical evidence of a nexus or link between the 
service connected disease and the disease for which service 
connection is being sought.  See 38 C.F.R. 
§ 3.310.

In this case, there is no evidence that headaches noted 
during service were shown to be chronic.  Post service 
medical records indicate that headaches were again shown in 
November 1991 when the veteran complained of frontal 
headaches and was referred to the neurology clinic to rule 
out migraines.  This reference to headaches occurred 
approximately 16 years following the veteran's discharge from 
service and there was no diagnosis or treatment of headache 
rendered.  The absence of any medical records of the 
condition for years after service is highly probative 
evidence against the claim, as it tends to show no continuity 
of symptoms of the condition since service.  See Mense v. 
Derwinski,  1 Vet. App. 354, 356 (1991).  Thus, continuity of 
symptomatology is not demonstrated, and the medical evidence 
of record may not be reasonably construed to find that the 
veteran had any continuing symptoms during service, which 
could be causally related to his service-connected right eye 
disability.  See Savage, supra.

Competent medical evidence of record specifically notes that 
the veteran's headaches are not related to the service-
connected chronic uveitis with complicated cataract and 
history of retinitis of the right eye disability.  This was 
the opinion of the VA examiner (who reviewed the veteran's 
claims file) on the March 1998 examination and in the July 
1999 letter of the chief of ophthalmology.  The causal 
relationship between the veteran's alleged headaches and his 
history of uveitis made while in service has less probative 
value than the doctor opinions mentioned above because the 
diagnosis was primarily based on the lay history reported by 
the veteran.  In fact, the examiner indicated a questionable 
history of uveitis.  See Cahall v. Brown, 7 Vet. App. 232, 
236 (1994).  Furthermore, the diagnosis has not been 
corroborated by any further medical evidence.  

The Board has considered statements made by the veteran that 
there is a connection between his claimed headaches and his 
service-connected right eye disability and that he was told 
at the clinic that he suffers from optical migraines which 
causes him to have headaches.  The veteran's account, 
however, of what a medical provider purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 
see also Marciniak v. Brown, 10 Vet. App. 198 (1997).

Moreover, the veteran's own statements do not satisfactorily 
establish a medical link between his current service-
connected right eye disability and his claimed headaches.  
See Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995); Jones, supra.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for grant of the benefit sought on appeal.


Entitlement to an Increased Evaluation for 
Residuals of Chronic Uveitis with Complicated 
Cataract and History Of Retinitis of the Right Eye

As a preliminary matter, the Board notes that the veteran's 
claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim, 
which is plausible.  Murphy, supra.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's chronic uveitis with 
complicated cataract and history of retinitis of the right 
eye.  

The veteran has been provided VA examinations in connection 
with his claim for compensation benefits, and other evidence 
has been obtained which is probative thereof.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.

Chronic uveitis with complicated cataract and history of 
retinitis of the right eye is currently assigned a 30 percent 
disability evaluation.  In addition, special monthly 
compensation under 38 C.F.R. § 3.383 has been awarded on 
account of the loss of use of one eye.  An evaluation of 30 
percent is assigned whenever there is blindness in the right 
eye having only light perception and visual acuity is 
classified as 20/40 in the left eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6028, 6029 and 6070.  30 percent is the 
maximum allowable disability rating under these codes.  




An ophthalmology examination conducted by VA in March 1998 
showed the right eye had no light perception and vision in 
the left eye was 20/25 without correction.  An ophthalmology 
examination conducted by VA in May 1999 showed the veteran 
had no light perception in the right eye and 20/20 vision in 
the left eye.  A higher evaluation for impairment of one eye 
is not warranted unless there is also enucleation (anatomical 
loss of the eye) or serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.  Consequently the 30 
percent disability for the veteran's right eye disability is 
proper.

In this instance, even though the veteran is evaluated under 
various codes, he cannot be compensated twice for the same 
symptomatology as "such a result would overcompensate him for 
the actual impairment of his earning capacity."  Brady, supra 
at 206.  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

A higher rating is not warranted under Diagnostic Codes 6061 
to 6079 since the medical evidence of record, including the 
most recent medical evidence dated in July 1999, indicates 
that the veteran's left eye was normal with a visual acuity 
of 20/20.  Furthermore, these Diagnostic Codes require the 
veteran to have a visual acuity of at least 20/50 in his good 
eye (the left).

A higher rating is also not warranted under Diagnostic Code 
6080 governing impairment of field vision.  Under this 
provision, all evaluations greater than 30 percent require a 
bilateral impairment, which the veteran does not have 
according to recent VA examinations.  Additionally, the 
veteran has never reported diplopia (double vision, 
Diagnostic Code 6090-6092), nor was it noted on the VA 
examination or any other treatment notations. 



Under the provisions governing diseases of the eye, only 
three provide for ratings greater than 30 percent.  
Diagnostic Code 6010 assigns a 100 percent evaluation for 
active tuberculosis of the eye, Diagnostic Code 6012 awards a 
100 percent rating for congestive or inflammatory glaucoma 
with frequent attacks of considerable duration during the 
continuance of actual total disability, and Diagnostic Code 
6014 provides for a 100 percent rating for new malignant 
growths on the eyeball pending completion of an operation or 
other indicated treatment.  Because the medical evidence does 
not include any treatment or diagnosis of tuberculosis, 
glaucoma or malignant growths on the eyeball, these 
provisions do not apply to the veteran.

The Board notes that the RO considered the provisions under 
38 C.F.R. § 3.321(b)(1) and provided the veteran with the 
criteria for assignment of an increased evaluation on an 
extraschedular basis.  The RO determined that the veteran's 
disability picture was not unusual or exceptional in nature 
such as to warrant assignment of an extraschedular 
evaluation.  The Board agrees with the RO's determination.  
The veteran's right eye disability has not required frequent 
inpatient care and is not shown to markedly interfere with 
employment such as to render impractical the application of 
the regular schedular standards, thereby precluding a grant 
of entitlement to an increased evaluation on an 
extraschedular basis.  There exists no basis upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation. 

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an evaluation in excess of 30 percent for residuals of 
chronic uveitis with complicated cataract and history of 
retinitis of the right eye with application of all pertinent 
governing criteria.  The preponderance of the evidence is 
against the claim.  Thus, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 3.383, 4.1, 4.7, 
4.14, 4.84a, Diagnostic Codes 6000, 6028, 6029.



ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a left eye disorder as 
secondary to service-connected chronic uveitis with 
complicated cataract and history of retinitis of the right 
eye, the appeal is denied.

Entitlement to service connection for headaches as secondary 
to service-connected chronic uveitis with complicated 
cataract and history of retinitis of the right eye is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of chronic uveitis with complicated cataract and 
history of retinitis of the right eye is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

